1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                              ***
6     RICHARD NICHOLSON,                             Case No. 3:16-cv-00486-MMD-WGC
7                                     Petitioner,                  ORDER
            v.
8
      RENEE BAKER, et al.,
9
                                  Respondents.
10

11         Good cause appearing, Respondents’ Motion for Enlargement of Time (ECF
12   No. 52) is granted. Respondents have until September 13, 2019, to file a reply in support
13   of the Motion to Dismiss (ECF No. 45).
14         DATED THIS 28th day of August 2019.
15

16
                                                     MIRANDA M. DU
17                                                   UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
